Opinion issued June 26, 2008











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00177-CR
____________

CLEVELAND VON DENNIS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 07CR2046



MEMORANDUM  OPINION
 On June 17, 2008, appellant filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed.  All pending motions are dismissed as moot.
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).